DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim interpretations to claims have been withdrawn as the claims have been amended to a processor, memory, and display.
Applicants’ arguments with respect to Claims 1-15 under 35 U.S.C. 101, have been fully considered but they are not persuasive.
ii. The claims are not directed to an abstract idea and are therefore patent-eligible under Alice Step 1 (Step 2A).
a. The subject matter does not fall within a mental process which is an abstract idea or a certain method of organizing human interactions (Prong One).
Applicant Argues on pp. 13-16 - The Office Action asserts that “the claims recite, broadly speaking, acquiring information, generating an image and displaying the image... covers performance of the limitation in the mind.” Office Action at p. 6. Applicant respectfully disagrees... The Office Action asserts that '"receiving, comparing, calculating, and storing . . data" are processes that can be performed in the mind. (Office Action at 2).  Applicant respectfully asserts that the entire limitations must be considered not just "receiving, comparing, calculating, and storing." The remaining portion of the limitations cannot be ignored or simply classified as "data." ... These processes are similar to the examples of claims above that were found to not recite a mental process because the processes cannot practically be performed in the human mind. The claims are directed towards a method and device that constantly evaluate packaging and calculate new plans based on ongoing changes to previous plans. Previous systems were unable to select the correct type of box for packages prior to starting. Applicant’s published specification at paragraph [0007], Further, previous systems did not track the location of each item being packed and recalculate a new arrangement when an item was incorrectly located. This process cannot be practically done by the human mind.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes as currently claimed; the claims still encompass steps that can be performed by the human mind.   The examiner respectfully submits that the human mind is fully capable of 
read works instruction information for instructing a packing work of storing each of the plurality of article sin the packing box; (i.e., mind can read work instruction information)
acquires a quantity and a size of each of the plurality of articles of each type to be stored in the packing box based on the work instruction information and information 
generates a support image that overlooks a three-dimensional space in which a figure, in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale, is arranged in a predetermined direction from a predetermined reference position, according to an indication order of the article of each type based on a predetermined rule, for a quantity of each type to be stored in the packing box, and (i.e., 

detects, while being packing each of the plurality of articles, (i.e., the mind can detect packaging)
outputs an alert on a condition that at least one of the plurality of articles being packaged is at least one of an incorrect article and a correct article in an incorrect location, (i.e., the mind can output an alert within the mind)
calculates, after outputting the alert equal or more than a predetermined amount,, a second arrangement using the correct article in the incorrect location to change an arrangement of any of the plurality of articles not yet packaged, and (i.e., the mind can recalculate)

	Thus as shown above the mind can perform such steps in lieu of the generic components recited in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, the examiner notes applicant argues “The Office Action asserts that '"receiving, comparing, calculating, and storing . . data" are processes that can be performed in the mind. (Office Action at 2).”  The examiner is notes the rejection notes acquiring, generating, and displaying, therefore Applicant’s 
Applicant Argues on pp. 16-17 - The examiner should consider the broadest reasonable interpretation of the claim in light of the specification. (October 2019 Guidance at 8). When evaluating whether a claim that requires a generic computer recites a mental process, the examiner should consider whether the applicant is merely claiming a concept performed (1) on a generic computer, (2) in a computer environment or (3) merely using a computer as a tool to perform the concept. (October 2019 Guidance). The present application does not fall into these three scenarios. The claimed method is foreclosed from being performed by a human, mentally or with pen and paper... Unlike the claim in Intellectual Ventures, a claim to a work support device capable of detecting the articles as they are being packed, determining if they are in the correct location, sending warnings and creating a new arrangement when the warnings are not headed has never been a process performed in the human mind or with pen and paper. Therefore, this is a not a concept simply performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.
Examiner’s Response:  The examiner respectfully disagrees.  As shown above the human mind is capable of performing such steps of the claimed limitations.  The examiner notes the claim only recites a processor, memory, and a display.  The examiner notes these elements are a recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore the examiner finds this argument not persuasive.  
Additionally, the Office Actions asserts that under Prong 1, “the claim elements fall under business relations, therefore it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.” The Applicant respectfully disagrees. First, with regards to both independent claims, none of these claims or their dependents, involves managing human activity. As set forth above, the amended claims cover a device and method for planning the optimum placement of packages for storage. The system and method include a variety of activities such as creating a placement change plan for merchandise items, creating a support image based upon a plurality of factors, detecting each individual item being package, determining if each item is placed in the correct location, sending an alter when an item is not in a correct location, adopting the location of the incorrect item as permanent, calculating a new arrangement such that any unpackaged items can be packaged still and outputting the new arrangement. Additionally, the October 2019 Update: Subject Matter Eligibihty (hereinafter, “October PEG”) expressly states “this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to he expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG.” (Emphasis added). (October PEG, Pg, 5).
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes such claim elements fall under business relations, therefore it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The examiner 
Applicant Argues on pp. 18 - ... that is not the case here. Here, the claims are only reciting a particular embodiment,. Specifically, the claims recite using incorrect item placement to reorganize organize a package the efficiently without unpacking the already packed items. Thus, the current claims do not pre-empt the field as they are directed to a very limited embodiment...
Examiner’s Response:  The examiner respectfully disagrees.  As shown above the claims recite an abstract idea but for the recitation of generic computer components as explained above; therefore the examiner finds this argument not persuasive.  
b. The subject matter is integrated into a practical application. (Prong Two).
	Applicant Argues on pp. 20-22: The Examiner should consider all the elements of claim 1 including: A work support device... wherein the processor is configured to . . .Here, the alleged judicial exception is integrated into a practical approach because "an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment." (January 2019 Guidance at 55)... If the claims recite additional elements that amount to significantly more than the judicial exception, the claims qualify as eligible subject matter under 35 U.S.C. §101. Additionally, the January 2019 Guidance states that ”[a]n additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field" is "indicative that [the] additional element may have integrated the exception into a practical application." (January 2019 Guidance at 55). Similar to a computer with a more efficient processing system, once the original arrangement is no longer being implemented, the device is able to calculate a new arrangement so that each unpacked item can be packed and that nothing needs to be unpacked allowing for greater efficiency.
	Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that processor is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions – i.e. – acquiring, generating, displaying, detecting, outputting, calculating, displaying.  The examiner notes this element does not link the claims in a meaningful way beyond the use of the judicial exception.   Therefore the examiner finds this argument not persuasive.  
iii. The claims are not directed to a 'Well-Understood, Routine, Conventional Activity" and are therefore patent-eligible under Alice Step 2 (Step 2B).
	Applicant Argues on p. 24 - Similar to the allowable claim language in Amdocs, the claims solve a technological problem in an unconventional manner. Specifically, the amended claims expressly solve the problem of creating an organization plan for a packaging system to ensure that each item is packaged even when an original plan is not followed. By implementing the recited unconventional elements in the claims, the system is able to overcome the complications involved in prior art systems. As a result, like in Amdocs "[w]hile some individual limitations arguably may be generic, others are unconventional and the ordered combination of these limitations yields an inventive concept sufficient to confer eligibility without undue preemption." Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1303 (Fed. Cir. 2016). Therefore, like in Amdocs, the present claims are patent-eligible. Thus, even assuming arguendo that the present claims are an abstract idea, like in Amdocs, the present amended claims clearly recite sufficient elements to transform the abstract idea into patent-eligible subject matter under 35 U.S.C. §101. Consequently, under both step 1 and step 2 of the Alice inquiry, claim 1 is patent eligible.
Examiner’s Response:  The examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of– using a processor, memory, and a display, to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further concepts of using processor to perform such steps are supported by the Curlander et al. US 9552635 B2, see col. 20, lines 35-56 - general purpose processor and Rotman et al. US 9142035 B1 references, see col. 13, lines 14-26 – general purpose processor.  Therefore the examiner finds that these claims are not patent eligible.
Applicants’ arguments with respect to Claims 1-15 under 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an abstract idea of generating a support image that supports work of storing a plurality of articles of a plurality of types in a packing box, more specifically:
Claim 1, and similarly Claim 15 recites:




read works instruction information for instructing a packing work of storing each of the plurality of article sin the packing box.
acquires a quantity and a size of each of the plurality of articles of each type to be stored in the packing box based on the work instruction information and information 
generates a support image that overlooks a three-dimensional space in which a figure, in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale, is arranged in a predetermined direction from a predetermined reference position, according to an indication order of the article of each type based on a predetermined rule, for a quantity of each type to be stored in the packing box, and 

detects, while being packing each of the plurality of articles,
outputs an alert on a condition that at least one of the plurality of articles being packaged is at least one of an incorrect article and a correct article in an incorrect location,


The claims fall under following abstract ideas:
Mental Processes – The examiner notes the claims recite, broadly speaking, acquiring information, generating an image, and displaying the image.   The examiner notes these limitation , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting using a processor, a memory, a display nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the elements noted above, the steps of acquiring, generating, and displaying covers performance of the limitation in the  mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Certain Methods of Organizing Human Activity – The examiner notes the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes such claim elements fall under business relations, therefore it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of – using a processor, a memory, a display to perform the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of – using a processor, a memory, a display to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further concepts of using processor to perform such steps are supported by the Curlander et al. US 9552635 B2 and Rotman et al. US 9142035 B1 references.  Therefore the examiner finds that these claims are not patent eligible.
Further dependent Claim(s) 2-11 and 12-14 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1 as these claims, sans the computing elements, are steps that can similarly be performed in the mind, per Step 2A-Prong One above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2) and Hood et al. (US 10,035,616 B1) and Hasan et al. (US 10,460,464 B1).

Regarding Claim 1, and similarly Claim 15.
Levine discloses a work support device which supports a work of storing a plurality of articles of a plurality of types in a packing box (Abstract - The present invention provides a computer-implemented method and system for optimally packing a plurality of randomly sized and shaped articles into a container), the work support device comprising: 
a processor (col. 15, lines 12-20);
a memory that holes at least a size of the articles of each type (col. 12, lines 44-49 - However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 15, lines 12-20); 
(col. 17, lines 46-51);
reads work instruction information for instructing a packing work of storing each of the plurality of articles in the packing box (col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index);
acquires a quantity and a size of each of the plurality of articles of each type to be stored in the packing box based on the work instruction information and information held in the memory (col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index), and 
generates a support image that overlooks a three-dimensional space in which a figure... (FIG. 4 – as constructed depicts an image of packaging box with items reduced to scale to that are packed in packing box and FIG. 11 and col. 14, lines 43-col. 15, lines 11 and col. 18, lines 21-31 - In a preferred embodiment, the visual representation provides a side view image of the packed container, a front view image of the packed container, a back view of the packed container, and a top view image of the packed container. In more preferred embodiment, the visual display provides a three-dimensional image of the packed container that is rotatable along any one of the three-dimensional axes, X, Y, and Z. In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container), is arranged in a predetermined direction from a predetermined reference position (FIG. 4 – depict arrangement in direction from a predetermined positon and FIG. 11 - depict arrangement in direction from a predetermined positon and col. 14, lines 43-col. 15, lines 11 - In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the animation represents a form of a predetermined reference positon) and col. 18, lines 21-31 - In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container), according to an indication order of the article of each type based on a predetermined rule, for a quantity of each type to be stored in the packing box (FIG. 4 and FIG. 11 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration and col. 18, lines 21-31 - In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308), and 
displays the support image via the display (FIG. 4 and col. 14, lines 43-col. 15, lines 11 and col. 18, lines 21-31).
The examiner notes Levine teaches generating a support image that over looks three-dimensional space in which a figure “contains” articles of each type to be stored in packaging box however Levine fails to explicitly disclose:
...in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale...;

detects, while being packaged, each of the plurality of articles, 
outputs an alert on a condition that at least one of the plurality of articles being packaged is at least one of an incorrect article and a correct article in an incorrect location, 
calculates, after outputting the alert equal or more than a predetermined amount, a second arrangement using the correct article in the incorrect location to change an arrangement of any of the plurality of articles not yet packaged, and 
displays the second arrangement.
However, in an analogous art, Vaddadi teaches an image in which sizes of [objects] of each type to be [depicted] in the [setting] are reduced at a same scale (Vaddadi, Abstract - The image may be realistic, in that it may accurately represent dimensions of the object relative to dimensions in the setting). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vaddadi to the environment (i.e., setting) and three-dimensional image of Levine to include an image in which sizes of [objects] of each type to be [depicted] in the [setting] are reduced at a same scale to thereby achieve an image in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale 
One would have been motivated to combine the teachings of Vaddadi to Levine to do so as it a user to envision/visualize how a “setting” would appear (col. 1, lines 15-31).
However, further in an analogous art, Hood teaches detects, while being packaged, each of the plurality of articles, outputs an alert on a condition that at least one of the plurality of articles being packaged is at least one of an incorrect article and a correct article in an incorrect location (Hood, col. 4, lines 48-54 – the agent 25 may scan each item before placing the item in the container 55 and  col. 12, lines 30-39 - For example, an indication of scanned information captured by scanner 40a of the pack station 10a may be sent to the data capture interface 308 that may store the indication (e.g., in data store 312) or forward the indication to the pack station state module 304.  The received data may indicate either that an expected step was performed as expected, indicated or directed or that another step other than the expected, indicated or directed step was performed and col. 13, lines 39-51) As reasonably constructed a scan and placement in a container represents an item that can be an incorrect article in an incorrect location (i.e., an incorrect location is noted to be an incorrect item being placed in the wrong order in a box as it would not be in the correct sequence).
calculating... [error correction] (col. 13, lines 39-51).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hood to the packing of Levine and Vaddadi to include detects, while being packaged, each of the plurality of articles, outputs an alert on a condition that at least one of the plurality of articles being packaged is at least one of an incorrect article and a correct article in an incorrect location and calculating... [error correction].
One would have been motivated to combine the teachings of Hood to Levine and Vaddadi to do so as it provides / allows detecting certain types of errors at the packing station (Hood, col. 1, lines 50-56). 
However, further in an analogous art, Hasan calculates, after outputting the [recommendation] equal or more than a predetermined amount, a second arrangement using the ... article in the incorrect location to change an arrangement of any of the plurality of articles not yet packaged, and displays the second arrangement (Hasan, col. 6, lines 20-37 - The system may dynamically (e.g., without customer input to the device) respond to the customer's response.  For example, if the image analysis determines that item has been packed as recommend, another recommendation may be made without input from the customer 120.  In another example, if it is determined that the item has not been packed or that the item was placed in a different location, or if another item was packed, for example, the packing service may respond in any number of various ways.  For example, the packing service may respond by repeating the recommendation, re-analyzing the container and the items within the container to determine a new available volume and determine a new recommendation based on the new available volume, or prompting the customer for a next step to perform, such as purchasing an item, rearranging the items in the container or waiting to finish packing until an ordered item as arrived, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hasan to the alert... condition of at least one of an incorrect article and a correct article in an incorrect location of Levine and Vaddadi and Hood to include after outputting the [recommendation] equal or more than a predetermined amount, a second arrangement using the ... article in the incorrect location to change an arrangement of any of the plurality of articles not yet packaged, and displays the second arrangement to thereby apply such concepts to the alert and specification condition, in lieu of the recommendation.
One would have been motivated to combine the teachings of Hasan to Levine and Vaddadi and Hood to do so as it provides / allows spatial based packing recommendations based on the volume of the container and information about the connect of the packing operation, (e.g., via automated analysis) (Hasan, col. 3, lines 8-11).

Regarding Claim 2;

Levin further teaches wherein the memory further holds at least one of a weight (col. 6, lines 27-34 – weight and col. 12, lines 39-49), a collection order (col. 13, lines 24-51 - group), and a storing order of the articles of each type (col. 14, lines 43-col. 15, lines 11 - In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration), and the indication order of the articles of each type based on the predetermined rule is any one of a weight order, a volume order, a quantity order, the collection order, and the storing order of the articles of each type, or a combination of two or more of them, based on the information held in the memory (col. 13, lines 35-52 -   The packing system starts by finding for each group, a container that at the time of packing the customer order will hold all of the articles in the group. To do this, the packing system determines the total dimensions of the articles in each group and for each group the packing system determines all of the containers that can hold the articles of that group. Next, the packing system determines the weight of each of the groups of articles. When the weight of any particular group of articles exceeds the weight allowed by a carrier or by the customer, the packing system will segregate the articles in the group into subgroups that do not exceed the allowable weight. For each subgroup, the packing system determines the total dimensions of each subgroup and for each subgroup determines all of the containers that can hold the articles of that subgroup and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308.).

Regarding Claim 3;
Levine and Vaddadi disclose the device to Claim 1.
Levin further discloses wherein the memory further holds information of a caution item when the articles for each type is stored (col. 13, lines 53-56 – fragility and col. 14, lines 53-54 - Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border), and the processor generates the support image that includes a display of the caution item (col. 13, lines 53-56 – fragility and col. 14, lines 53-54 - Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border.) 

Regarding Claim 4;
Levine and Vaddadi disclose the device to Claim 1.
Levin further discloses wherein the memory further holds a size of the packing box (col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size)), and the processor calculates an arrangement of each of the articles in the packing box based on the size of the packing box, and the quantity and the size of the articles of each type to be stored in the packing box (col. 12, lines 19-23 and col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size) col. 17, lines 1-13 - For each group of articles, the packing system retrieves the indicia for one or more containers from a container database 31 stored in the memory of a programmable computer. Then, the packing system generates a plurality of possible packing configurations 33 based upon the indicia 27 for each of the articles in the group of articles and indicia for each of the containers), and generates the support image such that articles to be in ...the packing box and other articles are displayed in different areas in the screen (FIG. 11 – as constructed depicts a 3d image with an item touching the bottom and FIG. 4 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the first item in the sequence would contact the bottom surface per FIG. 11)).
Levine and Vaddadi fail to explicitly disclose ... articles to be in contact with a bottom surface of the packing box.
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from depiction of FIG. 11 of Levine that articles depicted in FIG. 11 would make contact 
One would have been motivated to do so as Levine notes that such optimization provides a preferred packing configuration that has the highest delivery index (Levin, col. 13, lines 6-15).

Regarding Claim 5;
Levine and Vaddadi disclose the device to Claim 4.
Levine further discloses wherein the processor arranges a figure corresponding to the articles to be in ... the packing box according to the arrangement in the packing box, and further generates the support image that displays a long side surface direction of the packing box (FIG. 4 and FIG. 11 – as constructed depicts a 3d image (e.g., also as constructed the long side) with an item touching the bottom of the box and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the first item in the sequence would contact the bottom surface per FIG. 11)).
Levine and Vaddadi fail to explicitly disclose ... articles to be in contact with the bottom surface of the packing box.
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from depiction of FIG. 11 of Levine that articles depicted in FIG. 11 would make contact with a bottom of a surface of the packing box.  More specifically it would be a matter of design choice to have articles placed within a box in a given sequence (see Levine, col. 15, lines 1-11) and such articles can come into contact with the bottom of the box.
One would have been motivated to do so as Levine notes that such optimization provides a preferred packing configuration that has the highest delivery index (Levin, col. 13, lines 6-15).

Regarding Claim 6;
Levine and Vaddadi disclose the device to Claim 5.
Levine further discloses wherein the processor generates the support image that overlooks a three-dimensional space in which the figure corresponding to the articles to be in ... the packing box and the figure corresponding to the other articles are arranged from the reference positions ... (FIG. 4 and FIG. 11 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the animation represents a form of a predetermined reference positon)), and changes the arrangement of the two reference positions and the long side surface direction of the packing box to be displayed according to a quantity of the articles which is to be displayed (FIG. 4 and FIG. 11 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the animation represents a form of a predetermined reference positon)).
Levine and Vaddadi fail to explicitly disclose ... articles to be in contact with the bottom surface of the packing box and other articles are arranged from the reference positions that are respectively different in a predetermined direction.
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from depiction of FIG. 11 of Levine that articles depicted in FIG. 11 would make contact with a bottom of a surface of the packing box and further from the depiction of FIG. 4 and disclosure noted in col. 14, lines 65-col. 11 that items drawn outside the box can be arranged differently in the box based on such animations.  More specifically it would be a matter of design choice to have articles placed within a box in a given sequence (see Levine, col. 15, lines 1-11) and such articles can come into contact with the bottom of the box and/or positioned differently.
One would have been motivated to do so as Levine notes that such optimization provides a preferred packing configuration that has the highest delivery index (Levin, col. 13, lines 6-15).

Regarding Claim 7;
Levine and Vaddadi and Hood and Hasan discloses the device to Claim 1.
Levine further discloses further comprising: ... recognizes at least a color of each of the articles (col. 14, lines 42-64 and col. 18, lines 3-20), wherein the processor selects one of one or more colors that constitute each of the articles recognized..., and generates the support image so (col. 14, lines 42-64 - In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article and col. 18, lines 3-20).
Hasan further teaches wherein the processor is further configured to recognize... and select one or more... articles... recognized (Hasan, col. 3, lines 60-col. 4, lines 16 and col. 6, lines 12-37).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hasan to the recognition of Levine and Vaddadi and Hood and Hasan to include wherein the processor is further configured to recognize... and select one or more... articles... recognized.
One would have been motivated to combine the teachings of Hasan to Levine and Vaddadi and Hood and Hasan to do so as it provides / allows spatial based packing recommendations based on the volume of the container and information about the connect of the packing operation, (e.g., via automated analysis) (Hasan, col. 3, lines 8-11).

Regarding Claim 8;
Levine and Vaddadi and Hood and Hasan and Curlander discloses the device to Claim 7.
Levin further discloses further comprising: a wherein the processor selects a different color for each type of the article (col. 14, lines 51-53).
Regarding Claim 11;

Levine further discloses wherein the memory further holds a size of the packing box (col. 13, lines 53-56 – fragility and col. 14, lines 53-54 - Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border), and the processor calculates an arrangement of each of the articles in the packing box and an order of the packing work based on a size of the packing box and the quantity and the size of the articles of each type to be packed in the packing box (col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 14, lines 43-col. 15, lines 11 and col. 17, lines 1-13 and col. 18, lines 3-6 and col. 18, lines 60-64), generates the support image in which the figure corresponding to each of the articles is arranged according to the arrangement of each of the articles in the packing box (FIG. 4 and FIG. 11 and col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration and col. 18, lines 3-31 - As shown in FIG. 4, the articles 100 are identifiable by shape and by color or shading when the articles 100 have similar shapes. The visual display also lists each of the articles and the number of each article to be packed 114, shows the packing material 102 to be used for packing the container, and specifies the carrier to use for shipping the order 104. While the articles in the image can be distinguished from each other by shape and different colors or shading, the articles can also be distinguished from each other by using images that have the name or identifier for each article superimposed on the image for that article. Thus, each article in the visual representation can include a numerical or textual identification of the article displayed on the article. Alternatively, the image for each article reproduces the actual appearance of the article. ... In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308), and adds information that displays the figure corresponding to the article for which the packing work is performed next to the support image based on the calculated order of the packing work (FIG. 4 and FIG. 11 and col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration and col. 18, lines 3-31 - As shown in FIG. 4, the articles 100 are identifiable by shape and by color or shading when the articles 100 have similar shapes. The visual display also lists each of the articles and the number of each article to be packed 114, shows the packing material 102 to be used for packing the container, and specifies the carrier to use for shipping the order 104. While the articles in the image can be distinguished from each other by shape and different colors or shading, the articles can also be distinguished from each other by using images that have the name or identifier for each article superimposed on the image for that article. Thus, each article in the visual representation can include a numerical or textual identification of the article displayed on the article. Alternatively, the image for each article reproduces the actual appearance of the article. ... In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308);
Hood further teaches further wherein the processor recognizes an article for which a worker performs the packing work to be stored in the packing box (Hood, col. 4, lines 48-57).

One would have been motivated to combine the teachings of Hood to Levine and Vaddadi and Hood and Hasan to do so as it provides / allows detecting certain types of errors at the packing station (Hood, col. 1, lines 50-56). 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2) and Hood et al. (US 10,035,616 B1) and Hasan et al. (US 10,460,464 B1)and further in view of Iwao et al. (US 6,533,663 B1).  

Regarding Claim 9;
Levine and Vaddadi and Hood and Hasan discloses the device to Claim 1.
Levin further discloses wherein the memory further holds a size of the packing box (col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size)), and the processor calculates an arrangement of each of the articles in the packing box based on a size of the packing box, and the quantity and the size of the articles of each type to be stored in the packing box (col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size) and col. 14, lines 43-col. 15, lines 11 and col. 17, lines 1-13 and col. 18, lines 3-6 and col. 18, lines 60-64)., generates, as the support image, a first support image that overlooks a three-dimensional space in which the figure corresponding to each of the articles is arranged in a predetermined direction according to an indication order of the articles of each type based on a predetermined rule, and a second support image in which the figure corresponding to each of the articles is arranged according to an arrangement of each of the articles in the packing box (FIG. 4 – as constructed depicts an image of packaging box with items reduced to scale to that are packed in packing box and FIG. 11 and col. 14, lines 43-col. 15, lines 11 and col. 18, lines 21-31 - In a preferred embodiment, the visual representation provides a side view image of the packed container, a front view image of the packed container, a back view of the packed container, and a top view image of the packed container. In more preferred embodiment, the visual display provides a three-dimensional image of the packed container that is rotatable along any one of the three-dimensional axes, X, Y, and Z. In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container), causes the display to display one of the first support image or the second support image... (FIG. 4 and FIG. 11 and col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size) and col. 14, lines 43-col. 15, lines 11 and col. 17, lines 1-13 and col. 18, lines 3-6 and col. 18, lines 60-64).
Levine and Vaddadi fail to explicitly disclose causes the display to display one of the first support image or the second support image, and switches the support image displayed on the display when an instruction to switch the display is input.
However, in an analogous art, Iwao teaches causes the display to display one of the first “option” or the “option”, and switches the “option” displayed on the display when an instruction to switch the display is input (Iwao, Claim 5)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Iwao the environment and multiple packing instructions of Levine and Vaddadi and Hood and Hasan to include causes the display to display one of the first “option” or the “option”, and switches the “option” displayed on the display when an instruction to switch the display is input
One would have been motivated to combine the teachings of Iwao to Levine and Vaddadi and Hood and Hasan to do so as it assists selection of an action which assists a user (Iwao, col. 1, lines 9-14).

Regarding Claim 10;
Levine and Vaddadi and Iwao discloses the device to Claim 9.
Levine further discloses wherein the processor adds a display that the article is adjacent to a wall surface in the figure corresponding to an article adjacent to the wall surface of the packing box among the articles arranged in the packing box (FIG. 11).

Claim(s) 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2) and Hood et al. (US 10,035,616 B1) and Hasan et al. (US 10,460,464 B1) and further in view of Curlander et al. (US 9,552,635 B2).

Regarding Claim 13;
Levine and Vaddadi and Hood and Hasan disclose the device to Claim 11.	
	Levine teaches concepts of a support image (FIG. 4 and FIG. 11).
Levine and Vaddadi and Hood and Hasan fail to explicitly disclose wherein the processor recognizes detects an article picked up by the worker so as to perform the packing work,; and determines whether the recognized article is an article for which the packing work is performed next based on the calculated order of the packing work, determines whether the recognized article can be stored as in the calculated arrangement based on the arrangement of the articles already stored in the packing box, when the recognized article is not the next article for which the packing work is performed, calculates a temporary storage position of the recognized article in the packing box based on an arrangement of the articles already stored in the packing box 
However, in an analogous art, Curlander teaches wherein the processor detects an article picked up the worker so as to perform the packing work (col. 10, lines 37-64 and col. 11, lines 20-35 and col. 13, lines 15-33 and col. 14, lines 7-34 and col. 17, lines 24-40) and determines whether the recognized article is an article for which the packing work is performed next based on the calculated order of the packing work (col. 10, lines 37-64 and col. 11, lines 20-35 and col. 13, lines 15-33 and col. 14, lines 7-34 and col. 17, lines 24-40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Curlander the environment and packing instructions of Levine and Vaddadi and Hood and Hasan to include wherein the processor detects an article picked up the worker so as to perform the packing work and determines whether the recognized article is an article for which the packing work is performed next based on the calculated order of the packing work
One would have been motivated to combine the teachings of Curlander to Levine and Vaddadi and Hood and Hasan to do so as it increases throughput in which items may be processed at materials handling facilities (Curlander, col. 1, lines 35-37).
	Levine and Vaddadi and Hood and Hasan and Curlander fail to explicitly disclose determines whether the recognized article can be stored as in the calculated arrangement based on the arrangement of the articles already stored in the packing box, when the recognized article is not the next article for which the packing work is performed, calculates a temporary storage position of the recognized article in the packing box based on an arrangement of the articles already stored in the packing box when the recognized article cannot be stored as in the 
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from teachings of Curlander, see, col. 9, lines 56-col. 10, lines 9 - Visual cue manager 330 may also modify or update projected visual task cues according to detected surface changes ... and col. 10, lines 43-45 - In some embodiments, the item-specific visual cue 550a may indicate that the highlighted item is to be the first packed into a shipping container and col. 17, lines 24-40 and col. 18, lines 30-43 that such teaching would render the processor determines whether the recognized article can be stored as in the calculated arrangement based on the arrangement of the articles already stored in the packing box, when the recognized article is not the next article for which the packing work is performed, calculates a temporary storage position of the recognized article in the packing box based on an arrangement of the articles already stored in the packing box when the recognized article cannot be stored as in the calculated arrangement, and generates the support image that includes the calculated temporary storage position as obvious as Curlander provides modified or updated visual cues according to the detected surface changes which cover performance of packing items into a shipping container thus providing support images based on the updated or modified multiple temporary storage positions based on the detected changes.  
One would have been motivated to combine the teachings of Curlander’s obviousness to Levine and Vaddadi and Hood and Hasan and Curlander to do so as it increases throughput in which items may be processed at materials handling facilities (Curlander, col. 1, lines 35-37).

Regarding Claim 14;

 Curlander’s obviousness teaches wherein the processor generates the support image that includes an instruction to store an article stored in the temporary storage position as in the calculated arrangement, as per that rationale outlined in Claim 13 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627